

2019 PARENT-BASED AWARD PROVISIONS
As of March 15, 2019, the Board of Directors of Protective Life Corporation (the
“Company”) granted you a cash denominated award (“Parent-Based Award”) under the
Protective Life Corporation Long-Term Incentive Plan (the “Plan”) that, subject
to the satisfaction of the applicable terms and conditions related to such
Parent-Based Award, including, but not limited to, the satisfaction of the
applicable service vesting conditions specified below, will entitle you to
receive a cash amount determined in the manner described below. You have also
received a Parent-Based Award Letter (“Award Letter”), which together with these
2019 Parent-Based Award Provisions (“Provisions”) and the Plan, constitutes your
full award.
1.    Award.
(a)General Provisions. The Initial Value and the Date of Grant of the
Parent-Based Award are set forth in your Award Letter.
(b)Definitions. Capitalized terms that are used but not defined herein shall
have the meaning ascribed to them in the Plan.
2.    Vesting and Payment of Parent-Based Award.
(a)General Vesting Rule. Unless vested on an earlier date as provided in these
Provisions or the Plan, your Parent-Based Award will vest on December 31, 2021
(collectively, the “Regular Vesting Schedule”), subject to your continued
employment through such date.
(b)Payment of Parent-Based Award.
(i)    Regular Vesting. If your Parent-Based Award becomes vested in accordance
with Section 2(a), it will be settled in cash following (but not later than the
March 15 immediately following) the date as of which such Parent-Based Award
becomes vested. Such amount payable will be calculated in accordance with
Section 2(b)(iii) below.
(ii)    Early Vesting. Any Parent-Based Award that becomes vested under Section
4 by reason of your termination of employment prior to the date such
Parent-Based Award would otherwise have become vested pursuant to Section 2(a)
(“Early Vesting”) shall nonetheless be settled in cash following (but not later
than the March 15 immediately following) the date as of which such Parent-Based
Award would have become vested (but for such Early Vesting) if you had remained
in the Company's employment through the applicable date specified in Section
2(a). Such amount payable will be calculated in accordance with Section
2(b)(iii) below.
(iii)    The aggregate amount payable in respect of any vested Parent-Based
Award under Section 2(b)(i) or (ii) shall be equal to the percentage of such
Parent-Based Award that has become vested multiplied by the product of the
Initial Value and Parent Stock Percentage.
3.Change in Control.
(i)In the event of a Company Change in Control, all of your Parent-Based Award
will immediately vest and shall be settled in cash, based on the Parent Stock
Percentage, but the Final Parent Stock Value shall be determined based on the
average of the closing prices of the Parent common stock on all trading days
during the 30-calendar day period ended on the date on which the Company Change
in Control occurs. Payment of the amount so determined will be paid within 60
days following the date on which the Company Change in Control occurs.
(ii)In the event of a Parent Change in Control that results in the common stock
of Parent no longer being actively traded on a public securities exchange, all
of your Parent-Based Awards shall be converted to Restricted Units as of the
date of the Parent Change in Control. Such conversion to Restricted Units shall
be effected in the manner described below. First, the dollar value of your
Parent-Based Awards shall be determined as of the Parent Change in Control, with
the Final Parent Stock Value used to determine the Parent Stock Percentage
determined using the average of the closing prices of the Parent common stock on
all trading days during the 30-calendar day period ended on the date on which
the Parent Change in Control occurs. The resulting dollar value of the
Parent-Based Awards shall then be converted into Restricted Units by dividing
such dollar value by the PL Tangible Book Value Per Unit determined as of the
most recently reported quarterly balance sheet preceding the Parent Change in
Control. Notwithstanding the foregoing, all terms and provisions of the
Parent-Based Award Agreement shall otherwise be maintained, including, but not
limited to, the vesting schedule and payment timing provisions of such
agreement.
4.Termination of Employment.  
(a)Death, Disability or Normal Retirement. If your employment is terminated by
death, Disability or Normal Retirement, your Parent-Based Award will immediately
vest in full.
(b)Early Retirement. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment with the Company and its Subsidiaries terminates
due to Early Retirement, a pro-rated portion of your Parent-Based Award will
immediately vest based on a fraction, the numerator of which is the number of
complete and partial calendar months between January 1, 2019 and your Early
Retirement date, and the denominator of which is 36. Any portion of your
Parent-Based Award that does not vest upon your Early Retirement pursuant to the
preceding sentence will be forfeited.
(c)Special Termination. If your employment is terminated by reason of (1) the
divestiture of a business segment or a significant portion of the assets of the
Company, or (2) a significant reduction by the Company in its salaried work
force, the determination of whether, to what extent, and on what conditions any
payment shall be made with respect to any unvested portion of your Parent-Based
Award shall be at the discretion of the Committee. Any portion of your
Parent-Based Award that the Committee determines is not eligible for payment
under this Section 4(c) shall be forfeited as of the date your employment
terminates.
(d)Other Termination. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment is terminated for any reason not set forth in
Sections 4(a), (b) or (c) prior to the applicable vesting dates specified in
Section 2(a), the unvested portion of your Parent-Based Award will be forfeited.
(e)Termination for Cause. Unless the Committee determines to provide for
treatment that is more favorable to you on such terms and conditions as the
Committee may determine, if your employment is terminated for Cause prior to the
date your Parent-Based Award is paid pursuant to Section 2(b), all of the vested
and unvested portions of your Parent-Based Award will be forfeited.
5.    Federal Income Tax Consequences.
(a)General. The following description of the federal income tax consequences of
the Parent-Based Award is based on currently applicable provisions of the Code,
and is only a general summary. The summary does not discuss state and local tax
laws, which may differ from the federal tax law, or federal estate, gift and
employment tax laws. You are urged to consult with your own tax advisor
regarding the application of the tax laws to your particular situation.
(b)Grant of Parent-Based Award. This Parent-Based Award grant will not subject
you to federal income tax.
(c)Payment of Parent-Based Award. You will recognize ordinary income for federal
income tax purposes on the payment date. The amount of income recognized will be
equal to the aggregate amount of cash paid. Notwithstanding the foregoing, if
you have made an effective election under the Company's Deferred Compensation
Plan for Officers (“Deferred Compensation Plan”), the taxation of such deferred
amount will be handled as discussed in Section 5(d).
(d)Deferred Compensation Plan. You may elect to defer payment in respect of your
vested Parent-Based Award, and the recognition of taxable income with respect to
such payment, by making deferral elections under the Deferred Compensation Plan.
If you make effective deferral elections, you will recognize ordinary income
when the amount derived from the deferred portion of your Parent-Based Award
payment is paid from the Deferred Compensation Plan, in an amount equal to the
amount of cash paid.
You will be provided with more information about this deferral opportunity and
the Deferred Compensation Plan.
(e)ERISA. Neither the Plan nor this Parent-Based Award is qualified under
Section 401(a) of the Code and neither is subject to any of the provisions of
the Employee Retirement Income Security Act of 1974, as amended.
6.    Tax Withholding. The Company will withhold an amount in cash sufficient to
satisfy any applicable federal, state and/or local tax withholding obligations
attributable to your Parent-Based Award, whether under this Plan or under the
Deferred Compensation Plan, if you have made deferral elections under that plan
in respect to your Parent-Based Award.
7.Non-transferability of Parent-Based Award. Your Parent-Based Award may not be
assigned, pledged, or otherwise transferred, except upon your death by the laws
of intestacy or descent and distribution.
8.Beneficiary Designations. You may name a beneficiary or beneficiaries (who
must be members of your family and who may be named contingently or
successively) with respect to your rights under the Plan and this Parent-Based
Award (including the right to receive any payment in respect of your
Parent-Based Award after your death) by submitting a written beneficiary
designation in a form acceptable to the Company. Any such designation will be
effective only when filed with the Company's Chief Financial Officer and
Controller (or such other person as the Company may designate) before your date
of death, and will (unless specifically set forth therein) revoke all prior
designations. If there is no beneficiary designation in effect on the date of
your death, your beneficiary will be your surviving spouse or, if you have no
surviving spouse, your estate.
9.Administration of the Plan. The Committee has full power to administer and
interpret the Plan and these Provisions and to adopt such rules and regulations
consistent with the terms of the Plan as the Committee deems necessary or
advisable in order to carry out the provisions of the Plan. Except as otherwise
provided in the Plan, the Committee’s interpretation and construction of the
Plan and these Provisions and its determination of any conditions applicable to
Awards or the granting of Awards to specific Participants is conclusive and
binding on all Participants.
10.Amendment. By action of the Board or the Committee, the Company may from time
to time amend, terminate or discontinue the Plan and/or these Provisions in
accordance with the terms of the Plan in effect at the time of the amendment,
but no amendment, termination or discontinuance of these Provisions or the Plan
will unfavorably affect any Parent-Based Award previously granted.
11.Effect on Employment and Other Benefits. Receipt of a Parent-Based Award
under the Plan does not give any Participant any right to receive awards in the
future or to continue in the employ of the Company and its subsidiaries, and
Parent-Based Award recipients are subject to discipline and discharge in the
same manner as any other employee. Subject to the terms of the applicable plans,
income recognized as a result of any payment in respect of Parent-Based Awards
will not be included in the formula for calculating benefits under the Company's
Pension Plan, 401(k), and disability plans.
12.Cooperation in Litigation. By accepting a Parent-Based Award subject to the
Plan, you agree that after your employment terminates (regardless of the
reason), you will cooperate fully with the Company in connection with any
current or future claims, lawsuits, arbitrations, proceedings, examinations,
inquiries or investigations involving the Company that relate to your service
with the Company. This includes being available on reasonable notice for
interviews and other communications with the Company's counsel in connection
with any such matter and appearing at the Company's request (and without a
subpoena) to be deposed or to give testimony.
13.Non-Solicitation of Company Employees. The Company has expended and continues
to expend significant time and expense in recruiting and training its employees
and the loss of employees would cause significant and irreparable harm to the
Company. Accordingly, by accepting a Parent-Based Award subject to the Plan and
these Provisions, you agree that for one year beginning on the date your
employment terminates (regardless of the reason) (the “Restricted Period”), you
will not (directly or indirectly) hire, solicit for hire, or assist others in
hiring or soliciting for hire, any employee of the Company or its subsidiaries
(“Company Employees”). This provision shall not prohibit you or a future
employer of yours from hiring, soliciting for hire, or assisting others in
hiring or soliciting for hire, any Company Employee who: (1) responds to a
general solicitation or advertisement that is not directed to Company Employees
or (2) is referred to your future employer by a search firm, employment agency,
or similar organization without any assistance, input, or involvement by you.
14.Non-Solicitation of Company Customers, Distributors, or Agents. The Company
has expended and continues to expend significant time and expense in developing
relationships and related goodwill with its customers, distributors, and agents;
and the loss of these relationships (or any associated business) would cause
significant and irreparable harm to the Company. Accordingly, by accepting a
Parent-Based Award subject to the Plan and these provisions, you agree that,
during the Restricted Period, you will not — whether on your own behalf or on
behalf of or in conjunction with any person or entity — directly or indirectly
solicit or accept any business of the type conducted by the Company as of your
termination date from any person or entity that was either (1) a customer,
distributor, or agent of the Company as of that date or (2) a prospective
customer, distributor, or agent contacted, called upon, or serviced by the
Company during the twelve months before your termination date, or induce,
promote, facilitate, or otherwise contribute to the solicitation of such
customers, distributors, or agents or prospective customers, distributors, or
agents. You further agree that, during the Restricted Period, you will not
communicate for business purposes with any person or entity that was either (1)
a customer, distributor, or agent of the Company as of your termination date or
(2) a prospective customer, distributor, or agent contacted, called upon, or
serviced by the Company during the twelve months before your termination date.
This Section 14 shall not apply if you worked in, or were a resident of, the
state of California when your employment terminated.
15.Confidential Information. The Company has expended and continues to expend
considerable time and resources developing its Confidential Information; and
this information is of great competitive importance and commercial value to the
Company. The improper use or disclosure of the Company’s Confidential
Information would cause significant and irreparable harm to the Company.
Accordingly, by accepting a Parent-Based Award subject to the Plan and these
provisions, you agree to permanently maintain the confidentiality of the
Company’s “Confidential Information.” Confidential Information includes, but is
not limited to, all information not generally known to the public (in spoken,
printed, electronic, or any other form or medium) relating to the Company’s:
business (including without limitation, business plans and strategies, financial
information, customer or prospective customer information, agent or prospective
agent information, distributor or prospective distributor information, marketing
plans, terms of agreements, etc.), technologies (including without limitation,
computer software, databases, web design, technical drawings, designs,
schematics, algorithms, technical data, research plans, systems, etc.), products
(including without limitation, product design, pricing, and development
information), transactions or potential transactions, services, trade secrets,
know-how, formulas, processes, ideas, inventions (whether or not patentable),
training materials, personnel information, attorney-client communications, and
third-party relationships. The above list is not exhaustive and Confidential
Information includes any other information that should be reasonably understood
as the confidential or proprietary information of the Company. Confidential
Information includes not only information disclosed by the Company to you, but
also information developed or learned by you during the course of your
employment with the Company. Information is not confidential, however, if it is
available in the public domain through no fault of your own.
16.Recovery of Damages by the Company. You agree that if you were to violate any
of Sections 12, 13, 14, and 15 the amount of damages suffered by the Company
would be difficult to determine. Therefore, you agree that the Company will be
entitled to recover liquidated damages from you equal to the amount of income
that you realize under this Parent-Based Award (including all legally required
withholdings) (or, if less, the portion thereof determined by the Committee) if
the Committee reasonably determines in good faith that you violated any of
Sections 12, 13, 14, or 15. All determinations under this Section shall be made
by the Committee, acting reasonably and in good faith, and its determinations
shall be final, binding and conclusive on you, the Company, and any other person
or entity affected thereby. This liquidated damages provision does not
relinquish any equitable remedies and other claims for damages that the Company
may have. The Company will be entitled to recover costs and expenses, including
attorneys’ fees, incurred in enforcing or bringing any action to protect its
rights under Sections 12, 13, 14, or 15.
17.Parent-Based Award Subject to the Plan. These Provisions are subject to the
Plan as approved by the Board. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.
18.Acceptance of Award. If you wish to accept your Parent-Based Award, you must
execute a 2019 Long-Term Incentive Plan Awards Acceptance Form, in the manner
specified by the Company, which may be in the form of an electronic signature,
no later than March 27, 2019.
19.Communications with Government Agencies. Nothing in these Provisions,
including, without limitation, Section 12, 15 or 16 hereof, (i) is intended to
or will be used in any way to limit your rights to communicate with a government
agency, as provided for, protected under or warranted by applicable law or (ii)
limits your right to receive an award from the government for information
provided to any government agency. You may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.
Questions regarding a Parent-Based Award subject to the Plan and requests for
additional information about these Provisions, the Plan or the Committee should
be directed to Rachel Goodson and Casey Hardeman, Protective Life Corporation,
P.O. Box 2606, Birmingham, Alabama 35202 (e-mail: Rachel.Goodson@Protective.com
and Casey.Hardeman@Protective.com). The Plan, these Provisions and your Award
Letter contain the formal terms and conditions of your Award, and you should
retain them for future reference. You may obtain a copy of the Plan by written
or email request to Rachel Goodson and Casey Hardeman.


Page 1 of 6